Cooper, C. J.,
specially concurring.
I concur in the result announced in this cause, for the reason that, in my opinion, Wildberger, as agent of the insurance company, could not contract with himself as receiver unless the contract should be approved by his principal, with full knowledge of all the facts. In the opinion of my brother, Whitfield, I think too much prominence is given to the fact that Wildberger, as receiver, was entitled to commissions on the property administered by him as receiver. That fact is not, in my opinion, influential. Badley v. Ladd, 70 Miss., 688. If the receiver was not entitled to any commissions, the same rule of disqualification to make the contract would control. The opposing interests represented by him, the adverse duties he owed under the circumstances, in my opinion, precluded him from making the insurance contract sued on, without regard .to whether he was or was not entitled to compensation as receiver.